Citation Nr: 1711268	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease (DJD) with osteochondromatosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted, inter alia, an initial 10 percent rating for DJD of the bilateral knees with osteochondromatosis of the left knee, effective April 1, 2007.

In a June 2015 rating decision, the RO granted service connection for right knee DJD with a separate 10 percent rating, effective June 1, 2015.

In May 2016, the Board denied an initial rating in excess of 10 percent for the left knee disability and granted a separate initial 10 percent rating, but no more, for the right knee disability with the same effective date as the left knee disability, April 1, 2007.  The Board also denied the appeal with regard to issues involving hearing loss, cervical fusion, and the right shoulder.

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court granted a January 2017 Joint Motion for Partial Remand (JMPR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand the part of the Board's decision concerning the knee issues for further development.  In the February 2017 Order, the Court dismissed the appeal as to the remaining three issues.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The JMPR states that the Board "failed to adequately consider evidence from the July 2009 VA examinations wherein the [Veteran] indicated his knees give out."  Additionally, the JMPR states that a June 2015 VA examination is inadequate because the examiner indicated that the Veteran has no history of a meniscus condition, despite a 2005 MRI showing right knee meniscal issues.  Additionally, the June 2015 VA examination does not include testing for pain in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In accordance with the JMPR, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examination should include a retrospective assessment to the extent possible as well, including consideration of the Veteran's statements that his knees give out and of the 2005 MRI showing right knee meniscal issues.

Finally, ongoing VA medical records should be requested if they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

For both knees, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since April 2007).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also assess any subluxation or instability of the knees, and comment on whether any subluxation or instability is considered slight, moderate or severe in nature, to include consideration of Veteran's statements that his knees give out and of the 2005 MRI showing right knee meniscal issues.

A complete rationale or explanation should be provided for any opinions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

